DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, and 22 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Field (U.S. Patent No. 9,934,658) in view of Sinha et al. (U.S. Patent Publication 2017/0122613).
Concerning independent claim 18, Field discloses a visually-impaired-accessible building safety system, comprising:
“detect that a person is in [a particular room of] the building” – a SR-capable building system can detect a person through a voice activated emergency event interface 350, and determine the position of the detected person (column 6, lines 37 to 45: Figure 3); location sensors or devices 330 may include an infrared detector or array, a heat detector or array, or other detector that can determine the presence of an individual; camera 317 can capture images of an individual proximate to building safety device 300 for deriving the presence and direction of movement of an individual within a distance of building safety device 300 in which microphone 304 can detect the voice of 
“determine a particular category from a plurality of categories that the detected person belongs to” – a system can determine whether voice data corresponds to an authorized user; a determination can be performed by comparing the voice input or voice data to stored voice samples or patterns or stored voice data of authorized users (column 10, lines 52 to 61: Figure 4: Step 415); a system can determine whether voice data corresponds to any access rights level; an access rights level can be a public user, an employee of a facility, or emergency personnel (column 12, lines 50 to 61: Figure 5: Step 515); broadly, “a particular category from a plurality of categories that the detected person belongs” can simply be authorized/unauthorized, or could be a category relating to a public user, an employee of a facility, or emergency personnel;  
“enable a plurality of commands two or more of which are tailored to the particular category that the person belongs, each of the plurality of commands, when carried out, requests a different action to be performed by one or more components [that support the room]” – authorized individuals may be able to activate an alarm condition just by speaking when the system verifies their voice against stored voice samples or patterns 313a-313n; if a system detects the words ‘activate the alarm’, it may determine if a speaker is an authorized individual; if the speaker is an authorized individual, the system may activate the alarm condition; if a speaker is not an authorized individual, the system may instead use audio or visual indicators to direct the individual to a nearest pull station where the alarm condition can be manually activated (column 8, line 65 to column 9, line 9: Figure 3); a voice input can be a request for directions to a e.g., a command is “enabled” for an employee that has higher access rights than a public user; broadly, an alarm is “one or more components” of a building safety system”, and there are “a plurality of commands” that can activate an alarm;
“receiving a voice command [from the detected person after arriving in the room and while in the room]” – a process begins with a system detecting a voice input from an individual; voice input can be a request for directions to a pull station or a command to activate an alarm (column 10, lines 6 to 19: Figure 4: Step 405); a process begins with a system detecting a voice input from an individual; voice input can be a command 
“process the voice command using speech recognition” – a building safety device 300 can perform speech-recognition functions by ‘listening’ for specific words or voices using a microphone and a speech recognition circuit (column 8, lines 44 to 47: Figure 3); a system receives voice data produced by a speech recognition process performed on voice input by performing a speech-recognition process on the voice input to produce voice data (column 10, lines 20 to 23: Figure 4: Step 410); a system receives voice data produced by a speech recognition process performed on voice input (column 12, lines 32 to 35: Figure 5: Step 510);
“interpret the voice command to determine a corresponding command for controlling operation of one or more components [that support the particular room]” – voice recognition circuit 331 of building safety device 300 performs speech recognition or an SR process on the received voice input to produce corresponding voice data for processing locally at building safety device 300 or transmitted to a safety control panel or building management system for further processing (column 10, lines 20 to 51: Figure 3); specific key words or commands may be required, or voice input can be parsed to determine its nature, e.g., if it is a request to sound an alarm (column 11, lines 36 to 42); voice input can be a command to activate an alarm (column 12, lines 28 to 31); voice recognition circuit 331 of building safety device 300 receives voice input from an individual within a predetermined distance of the building safety device 300, and next performs a speech recognition process on the received voice input to produce corresponding voice data for further processing (column 12, lines 41 to 49: Figure 3); 
“determine if the corresponding command is one of the one or more enabled commands tailored to the particular category that the person belongs to” – authorized individuals may be able to activate an alarm condition just by speaking when the system verifies their voice against the stored voice samples or patterns 313a-313n; if a system detects the words ‘activate fire alarm’, it may determine if the speaker is an authorized individual; if the speaker is an authorized individual, the system may activate the alarm condition based on the spoken instructions alone (column 8, line 62 to column 9, line 6: Figure 3); where an individual is an authorized individual, the response can include activating an alarm condition and notifying emergency personnel (column 11, lines 26 to 32); a system can determine whether the voice data corresponds to any access rights level (column 12, lines 50 to 51: Figure 5: Step 515); a system determines a response to voice input that is appropriate to the corresponding access rights level (column 12, lines 64 to 66: Figure 5: Step 520); here, “the corresponding command is one of the one or more enabled commands” if it is a command appropriate to an access rights level; that is, commands are ‘enabled’ for authorized individuals that have a higher access rights level, so that a command to activate an alarm is determined to be ‘enabled’ if an individual speaking the command is an authorized individual;
“carry out the corresponding command when the corresponding command is one of the one or more enabled commands” – when an individual has a ‘higher’ access 
“not carry out the corresponding command when the corresponding command is not one of the one or more enabled commands” – a response appropriate to an access rights level can include ignoring the voice input if a public user says ‘fire’ but does not have access rights to activate a fire alarm by speaking (column 13, lines 8 to 13: Figure 5: Step 525).
Concerning independent claim 18, Field arguably discloses all of the limitations of this independent claim with the exceptions of “wherein detecting that the person is in the room includes detecting a reading of a device that is associated with the person”, “wherein determining the particular category includes processing information read from the device that is associated with the person”, commands “that support the particular room”, and receiving a voice command from a detected person “after arriving in the particular room and while in the particular room”.  Generally, Field is directed to controlling a plurality of components that includes activating a fire alarm in a building or providing directions to a pull station, but does not expressly disclose that a person is in “a room”, that one or more components “support a “room”, or that commands are received from a person “after arriving in the particular room and while in the particular room”.  Still, it is arguably inherent that a person who is in a building is at the same time in a “room”.  That is, a person who is in a building must implicitly be in a room of a building, too, as any conceivable location in a building would be a room of that building, even if in a limiting case the building only has one room.  
Sinha et al. teaches a multi-function thermostat for a building, where permissions define settings of a thermostat which an occupant is enabled to adjust.  (¶[0010])  A signal strength of a wireless signal from a user device associated with an occupant is configured to determine the location of the occupant by receiving a unique device identifier associated with the occupant (“reading a device that is associated with the person”).  (¶[0010] - ¶[0012])  The thermostat may be in a room (“components that support a room of a plurality of rooms of a building”).  (¶[0067])  Zones of a building 10 may be rooms.  (¶[0075]: Figure 2)  Occupant 216 may have a mobile device, and control device 214 may use a signal strength between the mobile device of occupant 216 and wireless transmitters 218 to determine what zone the occupant is in (“wherein detecting that the person is in the room includes detecting a reading of a device that is associated with the person”).  (¶[0077]: Figure 2)  User interface devices 702 may receive voice commands from a user.  (¶[0108]: Figure 7)  Voice command module 744 may send requests to building management system 610 based on spoken words.  (¶[0114]: Figure 7)  Building facility web application may identify a user when a device associated with the user is detected in a room.  (¶[0117])  Building management system and control device 214 determines the location of the user device, and sensor units 1002 may be configured to measure environmental conditions within each room and to receive user input, e.g., voice commands.  (¶[0132]: Figure 10)  A unique device identifier may be a serial number, hardware ID, or MAC address.  (¶[0144])  Building management system 610 keeps a record of various occupants of the building and associated permissions with each occupant.  Based on permissions and user preferences, building management system 610 may be Sinha et al., then, teaches “wherein determining the particular category including processing information read from the device that is associated with the person” because a device identifier is used to determine permissions of a user.  One embodiment is directed to concierge and hotel features, where control device 214 communicates with hvac equipment 738 to achieve a guest’s preferences, e.g., lights to dim.  A guest arrives at a room, and control device displays one or more room settings.  (¶[0225] - ¶[0226]: Figure 29)  Sinha et al., then, teaches “enable a plurality of commands, two or more of which are tailored to the particular category that the person belongs, each of the plurality of commands, when carried out, requests a different action to be performed by one or more components that support the room”, and “receive a voice command from the detected person after arriving in the room and while in the room”.  An objective is to provide a user interface for environmental controls that is more personal, more efficient, and more aware than traditional thermostats.  (¶[0068])  It would have been obvious to one having ordinary skill in the art to provide a device associated with a user to enable commands for a room as taught by Sinha et al. in a building safety system of Field for a purpose of providing a user interface for environmental controls that is more personal, efficient, and more aware than traditional thermostats.

Concerning claim 20, Field discloses that a user can activate an application (‘App’) on their mobile device to request a location of a nearest pull station.  (Column 9, Lines 16 to 21)  Apple’s Siri voice activated app can capture a voice pattern and submit the captured voice pattern to a system.  (Column 10, Lines 61 to 66)  Broadly, Apple’s Siri is “a web service” for capturing a voice pattern of a command to activate an alarm (“wherein the voice command is processed by a web service”).  Similarly, Sinha et al.  teaches a control device with client-facing web services and a building facility web application.  (¶[0096] and ¶[0117])
Concerning claims 22 and 23, Field discloses that authorized individuals may be able to activate an alarm condition just by speaking when the system verifies their voice against stored voice samples or patterns 313a-313n; if a system detects the words ‘activate the alarm’, it may determine if a speaker is an authorized individual; if the speaker is an authorized individual, the system may activate the alarm condition; if a speaker is not an authorized individual, the system may instead use audio or visual indicators to direct the individual to a nearest pull state where the alarm condition can be manually activated (column 8, line 65 to column 9, line 9: Figure 3); determination of a response can be based on the determination of whether the voice sample, pattern, or data corresponds to an authorized user, as the response can differ depending on if it was made by an authorized user; where the individual is an authorized user, the response can include activating an alarm condition, notifying emergency personnel, and performing other functions that might otherwise require a physical activation of a manual pull station (column 11, lines 11 to 32: Figure 4: Step 425); a system can determine Field, then, discloses “wherein a first category of the plurality of categories has more commands enabled than a second category of the plurality of categories” because an authorized user, e.g., an employee of a facility or emergency personnel, has an access rights level that enables a voice command to activate an alarm, but an unauthorized user, e.g., a public user, has an access rights level that does not enable a voice command to activate an alarm.  Similarly, Field discloses “wherein a first category of the plurality of categories has at least one command that is enabled that a second category of the plurality of categories does not have enabled” because “at least one command that is enabled” for an authorized user (“a first category”) is a voice command to activate an alarm by an employee of a facility, but this voice command to activate an alarm is not enabled for a public user that is not an authorized user (“a second category”).  Additionally, Sinha et al. teaches categories of commands for various occupants, where occupant A has more commands enabled than occupant C.  (Figure 14B)


Allowable Subject Matter
Claims 21 and 24 to 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 21 and 24 are allowable because the prior art of record does not appear to reasonably suggest a limitation of wherein the plurality of categories includes two or more of a cleaning personnel category, maintenance category, a security personnel category, a manager category, and a user category in combination with the limitations of the independent claims.  Field and Sinha et al. broadly disclose and teach a category of “a user category”, but not any of “a cleaning personnel category, maintenance category, a security personnel category, a manager category”.  Munch (U.S. Patent No. 4,760,393) describes access codes to a hotel room for a variety of categories of persons that include a guest, service and cleaning personnel, and management.  However, Munch does not reasonably teach an application of these categories to voice control, but uses access codes at access units on floors of a hotel.  None of the prior art of record appears to reasonably teach an entire combination of enabling voice commands for categories of personnel that include any one of “a cleaning personnel category, maintenance category, a security personnel category, a manager category”.




Response to Arguments
Applicants’ arguments filed 29 December 2021 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants’ amendments overcome the objections to the claims.
Applicants amend independent claim 18 to include new limitations directed to “wherein detecting that the person is in the room includes detecting a reading of a device that is associated with the person” and “wherein determining the particular category includes processing information read from the device that is associated with the person”.  Applicants rewrite dependent claim 21 to incorporate allowable subject matter as independent claim 21.  Applicants state that dependent claim 21 includes elements of allowable subject matter, and is amended into an independent claim, so that independent claim 21 is believed to be in condition for allowance.  Applicants amend independent claim 24 to change “a card swipe of an access card of the person” to “a reading of a device that is associated with the person”, and note that independent claim 24 was indicated to be allowable.  Applicants present arguments that independent claim 18 is amended to include elements of allowable subject matter of dependent claim 19, so that it is believed to be in condition for allowance for that reason.  Accordingly, Applicants request a Notice of Allowance.
However, Applicants’ amendments necessitate new grounds of rejection for independent claim 18 as being obvious under 35 U.S.C. §103 over Field (U.S. Patent No. 9,934,658) in view of Sinha et al. (U.S. Patent Publication 2017/0122613).  Specifically, Applicants’ amendments to the independent claim are somewhat broader e.g., by ‘reading a key card’.  That is, Applicants have not literally incorporated all of the limitations as directed to “an access card” of dependent claim 19 into independent claim 18.  Instead, Applicants have amended this independent claim only to set forth “a reading of a device that is associated with the person”, which is of different scope and is somewhat broader than “an access card”.  Generally, Sinha et al. teaches a multi-function thermostat for a room in a hotel in some embodiments, where an occupant has a user device for detecting that a user is in a room and determining user occupancy.  A plurality of devices in a room, e.g., a thermostat, lighting, music, and shades, may be controlled by voice commands from the user, if a user is enabled with permissions to control those devices.  (See Figure 14B)  Sinha et al., then, is maintained to teach any of the limitations omitted by Field, as directed to “wherein detecting that the person is in the room includes detecting a reading of a device that is associated with the person”, “wherein determining the particular category includes processing information read from the device that is associated with the person”, “enable a plurality of commands . . . to be performed by one or more components that support the room”, and “receive a voice command from the detected person after arriving in the room and while in the room”.  Here, Sinha et al. teaches a user device 612 that can be a smartphone, a tablet, or a laptop computer to determine a location of a user by signal strength.  The rejection no longer relies upon Robfogel et al. (U.S. Patent Publication 2015/0326701).
Independent claims 21 and 24 remain allowable.
These new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 10, 2022